DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ Application is continuation of 15/417265
2/ Claims 1-20 are pending
3/ Claims 1, 8 and 15 are independent
4/ Previous IDS filed 01/03/2022; 06/08/2021; 04/13/2021 has been considered
5/ IDS filed 05/10/2022 has been considered
Response to Arguments
Applicant’s arguments,  filed 07/12/2022, with respect to the rejection(s) of claim(s) 1 under the combination of prior arts  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnsen (US pg. no 20120072562).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, , 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recio (US pat. no. 7103626),  further in view of  Johnsen (US pg. no 20120072562), further in view of Neal (US pg. no. 20030093627).
	Regarding claim 1. Recio discloses a method of dynamically assigning membership in a partition, comprising:
	receiving, at a subnet manager and from an end port of a subnet, a request for the end port to be a member of a data partition defined within the subnet (col. 24, lines 24-24 discloses a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device… the remote PM (subnet management) will cause its appropriate agent to write the new PKey value at a specified index in the identified endnode):
	upon said determination that the data partition defined within the subnet is contained in the list of data partitions received by the subnet manager, adding the end port to the data partition (col. 24, lines 24-24 discloses a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device… the remote PM (subnet management) will cause its appropriate agent to write the new PKey value at a specified index in the identified endnode).
	But, Recio does not explicitly disclose:
	upon receiving the request, querying, by the subnet manager, a data store to determine whether a relationship is defined between the first data and a second data;
	upon determining the relationship is defined between the first data and the second data, querying, by the subnet manager, the data store to determine third data associated with the second data;
	receiving, at the subnet manager, the third data associated with the second data:
	determining, by the subnet manger, that the data partition defined within the subnet is contained in the third data received by the subnet manager; and
	However, in the same field of endeavor, Johnsen discloses: 
	the subnet comprising a plurality of subnet resources, the data partition being defined to have access rights to only a subset of the plurality of resources of the subnet ([0043] discloses  In a system that uses partition (data partition) enforcement, end nodes are limited (rights to only subsets) members of the default partition in order to be able to communicate with the subnet manager. Th access right is for resources of the partition);
	upon receiving the request, querying, by the subnet manager, a data store to determine whether a relationship is defined between the end port and an admin partition of the subnet ([0033] discloses a partition configuration policy can define a partition update (stored relationship) that requires deleting (request)  node B from the Group I, before adding node B into the Group II (admin partition). This partition configuration policy can require that the master subnet manager will not allow a new partition to add node B into Group II without first deleting nodes B from Group I. The query used to identify which subnet node B is associated before adding it corresponds to querying. Querying information about node B being in partition 1 and 2 corresponds querying upon receiving to determine relationship; [0039] discloses an IB partition can be defined by a P_Key which is a sixteen bit numerical value, where the lower fifteen bits define the partition number, and the top bit defines whether the associated port is a full or limited member in that partition. A limited member can only communicate with a full member, whereas full members can communicate among themselves as well as with any limited member);
	the admin partition being defined to have access rights to all of the plurality of resources of the subnet([0039] discloses an IB partition can be defined by a P_Key which is a sixteen bit numerical value, where the lower fifteen bits define the partition number, and the top bit defines whether the associated port is a full or limited member in that partition. A limited member can only communicate with a full member, whereas full members can communicate among themselves as well as with any limited member of the same partition (admin partition that has access rights to all of the plurality of resources of the subnet ));
	upon determining the relationship is defined between the end port and the admin partition of the subnet, querying, by the subnet manager, the data store to determine a list of data partitions associated with the admin partition of the subnet ([0033] discloses a partition configuration policy can define a partition update (stored relationship) that requires deleting node B from the Group I, before adding node B into the Group II (admin partition). This partition configuration policy can require that the master subnet manager will not allow a new partition to add node B into Group II without first deleting nodes B from Group I. The query used to identify which subnet node B is associated before adding it corresponds to querying);
	 receiving, at the subnet manager, the list of the data partitions ([0033] discloses a partition configuration policy can define a partition update (stored relationship) that requires deleting node B from the Group I, before adding node B into the Group II (admin partition). This partition configuration policy can require that the master subnet manager will not allow a new partition toad node B into Group II without first deleting nodes B from Group I. The query used to identify which subnet node B is associated before adding it corresponds to querying);
	determining, by the subnet manger, that the data partition defined within the subnet is contained in the list of data partitions received by the subnet manager ([0033] discloses a partition configuration policy can define a partition update (stored relationship) that requires deleting node B from the Group I, before adding node B into the Group II (admin partition). This partition configuration policy can require that the master subnet manager will not allow a new partition to add node B into Group II without first deleting nodes B from Group I. The query used to identify which subnet node B is associated before adding it corresponds to querying. Determining that node B is in partition 1 and 2 corresponds to determining);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Johnsen. The modification would allow effective partition management when nodes are added or removed from the partitions.
	But, the combination does not explicitly disclose a list of data partition associated with admin partition;
	However, in the same field of endeavor, Neal discloses a list of data partition associated with admin partition (fig. 12 A and 12 B discloses list of partitions where partition in 12B has direct access to data that corresponds to admin partition, and partitions in 12A that are associated with partition in 12B do not have direct data access that corresponds to data partition; [0101] discloses data partitions and admin partitions associated. It discloses that the P_Keys loaded into a P_Key table can be either full (admin partitioned) or limited (data partition). This is defined by the setting of the high-order bit of the P_Key: 0 indicates full, 1 indicates limited, for example. Full P_Keys arriving in a packet are defined to match either a limited or a full P_Key in the P_Key table, but limited P_Keys arriving in a packet only match a full P_Key in the P_Key table. This means that endnodes with limited P_Keys can communicate with endnodes having full P_Keys, but not with each other. This allows "server" endnodes, with a full P_Key (admin partition), to communicate with many "client" endnodes, each with a limited P_Key (list of data partition), while keeping the clients from communicating with each other; [0123] The functionality of the present invention is provided due to the use of limited and full P_Key and P_Key tables with endnodes in the system area network. As previously mentioned, by organizing endnodes in the SAN and assigning P_Keys appropriately, partitions may be generated, such as the storage unit partition 1214, access partition 1218 and direct access partition 1219. The channel adapters of the various endnodes are used to enforce the partition).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Neal. The modification would allow creating segregated partitions in infiniband network to monitor access level of data to authorized end node only. The modification would allow constricting data access to partition members based on the partition class.	
	Regarding claim 2. The combination discloses method of claim 1.
	Recio further discloses, wherein the received request comprises a globally unique identifier (GUID) of the end port (col. 24, lines 24-29 discloses a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device).
	Regarding claim 4. The combination discloses method of claim 1.
	Recio discloses, wherein adding the end port to the data partition comprises storing a partition key (P_Key) associated with the data partition in a partition key table of the end port (col. 24, lines 23-34 discloses In an illustrative example partitioning operation, a PM on management domain X may want to add another endnode in management domain y to an existing cross-domain partition x-y. In this case, X’s PM simply requests that the endnode specified by GUID X IPv6 y be added to the existing partition that is identified by the PKey that is passed with the request to add the new device. The remote PM may accept this request for reasons of PM policy or due to some resource limitation of the specified endnode. If accepted, however, the remote PM will cause its appropriate agent to write the new PKey value at a specified index in the identified endnode (storing)).
	Regarding claim 6. The combination discloses the method of claim 1.
	Recio further discloses, wherein the data store is accessible by the subnet manager (col. 20, lines 29-31 discloses the PM stores a superset of the PKey information, which is the IP address-PKey association lookup table in non-volatile memory);
	Regarding claim 8, the combination discloses a system for dynamically assigning membership in a partition, comprising:
	Recio discloses a computer comprising one or more microprocessor (fig. 13, 650 Agent);
	a subnet, a subnet comprising a subnet manager (fig. 13 discloses subnet comprising partition manager).
	All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 1 above.
	Regarding claim 9, the combination discloses the system of claim 8.
All other limitations of claim 9 are similar with the limitations of claim 2 and are rejected on the analysis of claim 2 above.
	Regarding claim 11, the combination discloses the system of claim 8.
All other limitations of claim 11 are similar with the limitations of claim 4 and are rejected on the analysis of claim 4 above.
	
	Regarding claim 13, the combination discloses the system of claim 8.
	All other limitations of claim 13 are similar with the limitations of claim 6 and are rejected on the analysis of claim 6 above.
	Regarding claim 15,  the combination discloses a non-transitory computer readable storage medium, including instructions stored thereon for dynamically assigning membership in a partition, which when read and executed by the one or more computers cause the one or more computers to perform steps comprising;
	All other limitations of claim 15 are similar with the limitations of claim 1 above. Claim 15 is rejected on the analysis of claim 1 above.
	Regarding claim 16, the combination discloses non-transitory computer readable medium of claim 15.
	All other limitations of claim 16 are similar with the limitations of claim 2 above.
	Regarding claim 18, the combination discloses non-transitory computer readable medium of claim 15.
	All other limitations of claim 18 are similar with the limitations of claim 4 above.
	Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Recio (US pat. No. 7103626, Johnsen (US pg. no 20120072562), and Neal (US pg. no. 20030093627), Further in view of Renato (US pat. No. 7409432).
	Regarding claim 3. The combination discloses method of claim 2.
	But, the combination does not explicitly disclose, wherein the querying, by the subnet manager, the data store to determine whether a relationship is defined between the end port and an admin partition of the subnet comprises:
	 determining a relationship between the GUID of the end port and at least one admin partition of the subnet 
	However, in the same field of endeavor, Renato discloses wherein the querying, by the subnet manager, the data store to determine whether a relationship is defined between the end port and an admin partition of the subnet comprises:	determining a relationship between the GUID of the end port and at least one admin partition of the subnet  (col. 11, lines 19-21 discloses determination is made whether SMDBx has the same P_Key entries for different GUIDS as in SMDBb that corresponds to relationship between GUID and the admin partition represented by pkey).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Renato. The modification would allow creating relationship with identifiers for effective isolation and partition management of member nodes of a partition.
	Regarding claim 10, the combination discloses the system of claim 9.
All other limitations of claim 10 are similar with the limitations of claim 3 and are rejected on the analysis of claim 3 above.
	Regarding claim 17, the combination discloses non-transitory computer readable medium of claim 16.
	All other limitations of claim 17 are similar with the limitations of claim 3 above.
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Johnsen (US pg. no 20120072562), and Neal (US pg. no. 20030093627), further in view of Johnsen1 (US PG. no. 20120311123).
	Regarding claim 5. The combination discloses method of claim 4.
	But, the combination does not explicitly disclose:
	further comprising: configuring the data store to hold a symbolic name of the data partition;
	further comprising: configuring the data store to hold a symbolic name of the data partition;
	However, in the same field of endeavor, Johnsen discloses further comprising: configuring the data store to hold a symbolic name of the data partition ([0028] The partition membership of a host port, or an HCA port, can be based on the premise that the SM sets up the P_Key table of the port (symbolic name) with P_Key values that corresponds to the current partition membership policy for that host); and
	configuring the data store to maintain a relationship between the symbolic name of the data partition and the P-key associated with the data partition ([0028] The partition membership of a host port, or an HCA port, can be based on the premise that the SM sets up the P_Key table of the port (symbolic name) with P_Key values that corresponds to the current partition membership policy for that host).
	Regarding claim 12, the combination discloses the system of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 5 and are rejected on the analysis of claim 5 above.
	Regarding claim 19, the combination discloses non-transitory computer readable medium of claim 15.
	All other limitations of claim 19 are similar with the limitations of claim 5 above.

	Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Recio (US pat. No. 7103626, Johnsen (US pg. no 20120072562), and Neal (US pg. no. 20030093627), Further in view of Tvete (US pat. No. 7680142).
	Regarding claim 7. The combination discloses the method of claim 6.
	But, the combination does not explicitly disclose, wherein the data store comprises records held in a random access memory of the subnet manager;
	However, in the same field of endeavor, Tvete discloses wherein the data store comprises records held in a random access memory of the subnet manager (col. 11 lines 37-40 discloses the exact contents of the information that is stored into snoop RAM 910 can be configured by appropriate settings of the control registers 970.  In particular, the user can choose between storing destination queue pair (QP) information or storing partition key plus certain other data).
	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time of the invention was effectively filed to combine the teaching of the combination
with Tvete. The modification would allow storing information locally for easy access
and management.
	Regarding claim 14, the combination discloses the system of claim 13.
All other limitations of claim 14 are similar with the limitations of claim 7 and are rejected on the analysis of claim 7 above.


	Regarding claim 20, the combination discloses the non-transitory computer readable storage medium of claim 15.
	Recio further discloses, wherein the data store is accessible by the subnet manager (col. 20, lines 29-31 discloses the PM stores a superset of the PKey information, which is the IP address-PKey association lookup table in non-volatile memory);
All other limitations of claim 20 are similar with the limitations of claim 7 above. Claim 20 is rejected on the analysis of claim 7 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445